Citation Nr: 1751251	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to August 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from May 1967 to May 1969.  He received the Combat Infantryman Badge, and Purple Heart Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that granted service connection for PTSD and assigned an initial 30 percent rating.  TDIU is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2012, the Veteran and his wife testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In May 2014, the RO remanded the TDIU issue so that it could be referred to VA's Director of Compensation (DCPS) for adjudication under 38 C.F.R. § 4.16(b) (2017).

In September 2014 the RO granted TDIU, effective August 31, 2010 but did not refer the issue of entitlement to TDIU for the earlier period.

In May 2017 the Board again remanded the appeal for referral to the DCPS.  In July 2017, DCPS denied entitlement to TDIU.  That decision is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).   

This Veteran's claim has now returned to the Board for appellate consideration.


FINDINGS OF FACT

For the period beginning April 28, 2005 the Veteran's service-connected disabilities have rendered him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met since April 28, 2005.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a TDIU prior to August 31, 2010, to include on an extraschedular basis.

The Veteran contends that his service connected disabilities have prevented him from securing or following any substantially gainful occupation since October 1978.  Because this appeal arises as part of the initial rating for PTSD, the period for consideration is that beginning with the effective date of service connection for PTSD, April 28, 2005.

Prior to August 31, 2010, the Veteran had been awarded service connection for four conditions.  PTSD was evaluated at 50 percent disabling, residual, shell fragment wound, of the right knee was evaluated at 20 percent disabling; bilateral tinnitus was evaluated at 10 percent disabling; and a scar of the right temple was evaluated at 0 percent disabling.  The combined rating was 60 percent beginning April 28, 2005.  Accordingly, entitlement to TDIU benefits was granted on a schedular basis effective August 31, 2010.  Entitlement to pension benefits was established in October of 1978 due to an astrocytoma of his cerebellum (brain tumor), evaluated at 100 percent disabling.

TDIU is assigned when a service-connected disability results in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16(b) (2017).

In analyzing the Veteran's claim on appeal, the Board must consider the central inquiry of "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, education, training, and past work experience are relevant to the questions.

In this case, the Veteran's prior employment history included work as a farmer, gas station attendant, stockperson, and a truck driver.  The Veteran discontinued all forms of employment prior to surgery for a brain tumor in 1978.

"Substantially gainful employment," denotes consideration of "whether a particular job is realistically within the physical and mental capabilities of the claimant."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Accordingly, a Veteran need not establish "100 percent unemployability" to prove an inability to maintain a "substantially gainful occupation;" the use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In August 2014, the Veteran underwent a VA examination to assess the combined impact of his service- connected disabilities.  The examiner addressed the question of impact on employability for each of the Veteran's service-connected disabilities individually prior to reaching an assessment of the combined impact on employability.   As to the Veteran's bilateral knee disabilities, the examiner noted the Veteran's report of frequent locking, pain, discomfort, and limited range of motion.  While it was concluded that the Veteran's fragment wound to the right knee would not interfere with his employability, the combination of his service connected bilateral knees disabilities would impair his ability to engage in labor that required strenuous physical exertion, prolonged walking or standing.  Sedentary work, to include administrative or desk-type work was deemed appropriate.  

During the August 2014 examination for PTSD, the examiner acknowledged that the Veteran's psychiatric disability contemplated difficulty in establishing and maintaining effective work and social relationships.  Nevertheless, it was concluded that the disability would not render him completely unemployable.  The examiner assigned a global assessment of functioning (GAF) of 65, indicative of mild impairment.  

VA audiological examination, on the same day, noted the Veteran's prior employment endeavors and included an opinion that the service-connected hearing loss and tinnitus would not render him unable to secure and maintain substantially gainful employment, for both physical and sedentary employment environments.  In sum, the examiner opined that it was unlikely that the combination of the service-connected conditions would prevent or limit most types of employment.

The Veteran was previously adjudicated as disabled for purposes of receiving benefits from the Social Security Administration (SSA).  SSA found the Veteran became disabled in September 18, 1978, based on a primary diagnosis of grade II astrocytoma involving right cerebellum.  

The Board also recognizes the Veteran's contention that, due to the combination of his conditions, he had been unable to work since October 1978.  The Veteran is competent to describe the impact of his disabilities on his ability to be gainfully employed.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.

The Board is left with opinions that the knee disability alone would prevent all but sedentary employment and that there was additional impairment from PTSD and audiological disabilities.  While these disabilities might have permitted sedentary employment, the record shows that the Veteran has no experience in such employment.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met since April 28, 2005.



ORDER

Entitlement to a TDIU, effective April 28, 2005, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


